                                        Case 19-59006                     Doc 23-4     Filed 09/18/19              Page 1 of 3


 Fill in this information to identify your case:

 Debtor 1                 David Glenn Hodge
                          First Name                        Middle Name                Last Name

 Debtor 2                 Leandra Margaret Hodge
 (Spouse if, filing)      First Name                        Middle Name                Last Name


 United States Bankruptcy Court for the:              MIDDLE DISTRICT OF NORTH CAROLINA (NC EXEMPTIONS)

 Case number           16-50491
 (if known)                                                                                                                       Check if this is an
                                                                                                                                  amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                     12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         BB&T                                                   Surrender the property.                            No
    name:                                                                     Retain the property and redeem it.
                                                                              Retain the property and enter into a               Yes
    Description of 190 Logan Lane Lexington, NC                               Reaffirmation Agreement.
    property       27292 Davidson County                                      Retain the property and [explain]:
    securing debt: Valuation Method (Sch. A & B) :
                   Tax Value                                                 Retain and Pay



    Creditor's         BB&T Mortgage***                                       Surrender the property.                            No
    name:                                                                     Retain the property and redeem it.
                                                                              Retain the property and enter into a               Yes
    Description of 190 Logan Lane Lexington, NC                               Reaffirmation Agreement.
    property       27292 Davidson County                                      Retain the property and [explain]:
    securing debt: Valuation Method (Sch. A & B) :
                   Tax Value                                                 Retain and Pay



    Creditor's         Piedmont Advantage Credit Union                        Surrender the property.                            No
    name:                                                                     Retain the property and redeem it.
                                                                              Retain the property and enter into a               Yes
    Description of       2007 Chevrolet Silverado 94,142                      Reaffirmation Agreement.


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                   page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                        Case 19-59006                Doc 23-4        Filed 09/18/19              Page 2 of 3


 Debtor 1      David Glenn Hodge
 Debtor 2      Leandra Margaret Hodge                                                                 Case number (if known)    16-50491

    property            miles                                               Retain the property and [explain]:
    securing debt:      VIN: 2GCEK19J971674812
                        Progressive Insurance:
                        514610507
                        90% Clean Retail

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                        Case 19-59006                Doc 23-4        Filed 09/18/19            Page 3 of 3


 Debtor 1      David Glenn Hodge
 Debtor 2      Leandra Margaret Hodge                                                                Case number (if known)   16-50491




 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ David Glenn Hodge                                                        X /s/ Leandra Margaret Hodge
       David Glenn Hodge                                                               Leandra Margaret Hodge
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        September 18, 2019                                               Date    September 18, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                               page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
